Case 3:20-cv-03697-RS Document 13-3 Filed 08/03/20 Page 1 of 2




               Exhibit 3
                                        Case 3:20-cv-03697-RS Document 13-3 Filed 08/03/20 Page 2 of 2



                                                               Wells Fargo & Company Loss Chart
                                                        Class Period: April 5, 2020 through May 5, 2020
                   Date                 Price per                                            Price per          Shares
Name               Purchased   Shares   share     Total             Date Sold      Shares    Share      Total   Retained Value Retained Total Loss/Gain
Kwinecki, George   5/1/2020    41,500   ($28.30) ($1,174,450.00)
                   5/5/2020    40,500   ($28.11) ($1,138,455.00)
                               82,000             ($2,312,905.00)                                               82,000   $2,150,008.08   ($162,896.92)
